Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2020, 05/25/2021, 09/28/2021, and 09/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 05/11/2020.  These drawings are accepted.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected 35 U.S.C. 103 as being unpatentable over CHO et al. (USPGPUB No. 2013/0253715 A1, hereinafter referred to as CHO) in view of BADIC et al. (USPGPUB No. 2020/0229206 A1, hereinafter referred to as BADIC). 
Referring to claim 1, CHO discloses a system for communication {“a connection structure of a power storage system 100”, see Fig. 1, [0026]} between BMSs of a battery pack {“battery pack 200”, see Fig. 2, [0047]} that includes a plurality of BMSs {“if slave communication network 140… is a serial network”, see Fig. 1, [0054]} connected to a parallel communication network {“master communication network 150 is a parallel communication network”, see Fig. 1, [0053]}, the system comprising:
a plurality of slave BMSs allocated {“received from the n number of slave BMS”, see Fig. 1, [0031]} with different communication identifiers {“determine which battery rack preferentially needs voltage equalization”, see Fig. 1, [0034]}, each having a variable field {“performs voltage equalization for each battery pack”, see Fig. 1, [0034]}; and
a master BMS configured to:
allocate a communication identifier {“amount of charge in each battery pack” see Figs. 1 and 2, [0034].} to each of the plurality of slave BMSs {“transmitted from the slaves” see Figs. 1 and 2, [0034].} through the parallel communication network {“slave network 140” see Figs. 1 and 2, [0034]},
change a priority determination value allocated {“calculation method selected from calculating an average value of the received data, calculating a standard deviation thereof… [and etc]” see Figs. 1 and 2, [0037]}  to the variable field of each slave BMS {“estimated deterioration degree of each battery” see Figs. 1 and 2, [0035]} and perform communication with the plurality of slave BMSs based on the communication identifier {“primary data processing” see Figs. 1 and 2, [0035]}.
CHO does not explicitly disclose change a priority determination value allocated to the variable field of each slave BMS according to a predetermined condition;
Furthermore, BADIC discloses change a priority determination value allocated {“select a more power efficient modulation scheme when terminal device 18202 has low remaining battery power” see Figs. 182, [1237]} to the variable field of each slave BMS according to a predetermined condition {“battery power status report… another threshold such as 10%, 20%, etc” see Fig. 182, [1241]}. 
CHO and BADIC are analogous because they are from the same field of endeavor, battery cell management. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHO and BADIC before him or her, to modify CHO’s “power storage system 100” incorporating BADIC’s “scheduler 18310” (see Fig. 182, [1241]). 
The suggestion/motivation for doing so would have been to implement additional networks may use vehicular communication devices, where vehicles can be equipped with connectivity functionality to wirelessly communicate with each other and the underlying network (BADIC [0003]).
Therefore, it would have been obvious to combine BADIC with CHO to obtain the invention as specified in the instant claim(s).


As per claim 2, the rejection of claim 1 is incorporated and CHO discloses wherein the master BMS is configured to calculate a data reception rate {“calculate the value associated to the number of data” see Figs. 1, [0035]} corresponding to each slave BMS based on a total amount of data {“calculating the maximum value of data” see Figs. 1, [0036]} received from the plurality of slave BMSs and an amount of data received from each slave BMS {“among the data received from the slave BMSs 110” see Figs. 1, [0035]}. 

As per claim 3, the rejection of claim 2 is incorporated and CHO discloses wherein the master BMS is configured to change the priority determination value allocated to the variable field {“controlled to preferentially discharge the battery rack having the highest value” see Figs. 1, [0033]}  of each slave BMS further based on the calculated data reception rate {“among the data received from the slave BMSs 110” see Figs. 1, [0035]}.

As per claim 4, the rejection of claim 3 is incorporated and CHO discloses wherein the master BMS is configured to calculate an average value of the data reception rates {“may calculate the value associated to the number of data” see Figs. 1, [0035]} of the plurality of slave BMSs and change the priority determination value of one or more slave BMSs among the plurality of slave BMSsa slave BMS whose data reception rate is smaller than the average value {“a standard deviation with respect to the amount of charge in each battery pack” see Figs. 1, [0034]}, based on the average value {“” see Figs. 1, [0034]}.

As per claim 5, the rejection of claim 4 is incorporated and CHO discloses wherein the master BMS is configured to change the priority determination value {“controlled to preferentially discharge the battery rack having the highest value” see Figs. 1, [0033]} so that the priority determination value is decreased as the data reception rate is smaller {“a standard deviation with respect to the amount of charge in each battery pack” see Figs. 1, [0034]}.

As per claim 6, the rejection of claim 3 is incorporated and CHO discloses wherein the master BMS is configured to calculate an average value of the data reception rates {“may calculate an average value of the data” see Figs. 1, [0033]} of the plurality of slave BMSs and change the priority determination value of one or more slave BMSs among the plurality of slave BMS {“controlled to preferentially discharge the battery rack having the highest value” see Figs. 1, [0033]}  slave BMS whose data reception rate is greater than the average value, based on the average value {“a standard deviation with respect to the amount of charge in each battery pack” see Figs. 1, [0034]}.

As per claim 7, the rejection of claim 6 is incorporated and CHO discloses wherein the master BMS is configured to change the priority determination value {“controlled to preferentially discharge the battery rack having the highest value” see Figs. 1, [0033]}  so that the priority determination value is increased as the data reception rate is greater {“a standard deviation with respect to the amount of charge in each battery pack” see Figs. 1, [0034]}.

As per claim 8, the rejection of claim 1 is incorporated and CHO discloses wherein the master BMS is configured to allocate the communication identifier to each of the plurality of slave BMSs so that the variable field is disposed at a foremost region of the communication identifier.

As per claim 9, the rejection of claim 1 is incorporated and CHO discloses wherein the master BMS is configured to determine a communication priority of each of the plurality of slave BMSs {“controlled to preferentially discharge the battery rack having the highest value” see Figs. 1, [0033]}  based on the communication identifier and communicate with each slave BMS according to the determined communication priority {“calculation method selected from calculating an average value of the received data, see Fig. 1, [0037]}.

As pe claim 10, the rejection of claim 1 is incorporated and CHO discloses a battery pack, comprising the system for communication between BMSs according to claim 1 {“a connection structure of a power storage system 100”, see Fig. 1, [0026]}.
As per claim 11, the rejection of claim 1 is incorporated and CHO discloses a vehicle {“mobile devices, but also electric vehicles (EV), hybrid electric vehicles (HEV)”, [003], comprising the system for communication between BMSs according to claim 1 {“a connection structure of a power storage system 100”, see Fig. 1, [0026]}.

Referring to claim 12, CHO discloses a method claim reciting claim functional language corresponding to the system claim of claim 1, thereby rejected under the same rationale as recited in claim 1 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching at communication between master and slave devices 1: US 10506506 B2, US 10367677 B2, US 20170353929 A1, US 20170331577 A1, US 20160359329 A1, US 20150006666 A1, and US 20130110637 A1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184